In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-19-00364-CV


                       RAMAR COMMUNICATIONS, APPELLANT

                                              V.

                       SONO AG LLC A/K/A SONO-AG, APPELLEE

                           On Appeal from the 64th District Court
                                    Hale County, Texas
             Trial Court No. A42032-1802, Honorable Danah L. Zirpoli, Presiding

                                    November 20, 2019

                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant Ramar Communications filed a notice of appeal without paying the

requisite filing fee. By letter of October 22, 2019, the Clerk of this Court notified appellant

that failure to pay the filing fee by November 1 would result in dismissal of the appeal. To

date, appellant has not paid the filing fee or had any further communication with this Court.

Because appellant has failed to comply with a requirement of the appellate rules and a

notice from the Clerk requiring action within a specified time, we dismiss the appeal. TEX.

R. APP. P. 42.3(c).


                                                          Per Curiam